DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 was filed after the mailing date of the Notice of Allowance on 10/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Douglas Holtz on 11/30/2021.
The claims of the application has been amended as follows: 

19. (Currently Amended) An observation apparatus comprising: 
an objective configured to receive light from a sample; 
an imaging optical system that includes a first optical system and a second optical system and that is configured to form an image of the sample by focusing light from the objective, the second optical system comprising a lens that is selectively insertable into and removable from an optical path between the objective and the first optical system during observation, 
wherein: 
a focal length of the imaging optical system when the second optical system is inserted into the optical path is shorter than a focal length of the imaging optical system when the second optical system is removed from the optical path, 
the objective and the imaging optical system have a projection magnification equal to a magnification defined by the objective when the second optical system is removed from the optical path, and 
is closer to the rear focal position of the objective.

Allowable Subject Matter

Claims 19-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests an observation apparatus comprising an objective and an imaging optical system with first and second optical systems configured to provide exchangeable optical paths, wherein the optical paths are defined by the claimed conditions on front focal position of the optical system and rear focal position of the objective and projection magnification (Claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        abou